MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ untimely motion to reopen immigration proceedings.
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for *566review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Specifically, the regulations provide that a motion to reopen must be filed with the BIA within thirty days after the mailing of the BIA’s decision. 8 C.F.R. § 1003.2(b)(2). Here, the motion was filed 110 days after mailing of the BIA’s decision.
Moreover, the BIA did not abuse its discretion when it denied petitioners’ untimely motion to reopen pursuant to the changed country conditions exception of 8 C.F.R. § 1003.2(c)(3)(ii) because the motion did not set forth any information material to petitioners’ circumstances. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005) (holding that BIA denials of motions to reopen or reconsider are reviewed for abuse of discretion). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.